Dear Chief Sparacello:
In response to your inquiry of recent date, note you may not simultaneously hold both the local elective office of chief of police and, concurrently, the local elective office of ward constable.  Such simultaneous holding is violative ofLSA-R.S. 42:63(D), providing:
     D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.  (Emphasis added).
Should you have any further questions, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: March 5, 1996
Date Released: March 21, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL